Exhibit 10.2

CARLISLE COMPANIES INCORPORATED
RESTRICTED SHARE AGREEMENT

This Agreement (the “Agreement”) is made as of June 21, 2007 (the “Date of
Grant”) by and between Carlisle Companies Incorporated (the “Company”) and David
A. Roberts (the “Grantee”).

1.                                       Grant of Restricted Shares.  Subject to
and upon the terms, conditions and restrictions set forth in this Agreement and
in the Company’s Executive Incentive Program (the “Program”), the Company hereby
grants to the Grantee as of the Date of Grant 100,000 Common Shares as
Restricted Shares (the “Restricted Shares”).  The Restricted Shares shall be
fully paid and nonassessable and shall be represented by a crtificate or
certificates registered in the Grantee’s name, endorsed with an appropriate
legend referring to the restrictions hereinafter set forth.

2.                                       Restrictions on Transfer of Restricted
Shares.  The Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, except
to the Company, until the Restricted Shares have become nonforfeitable as
provided in Section 3 hereof; provided, however, that the Grantee’s rights with
respect to such Common Shares may be transferred by will or pursuant to the laws
of descent and distribution.  Any purported transfer or encumbrance in violation
of the provisions of this Section 2 shall be void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
Common Shares.

3.                                       Vesting of Restricted Shares.  The
Restricted Shares shall become nonforfeitable as follows:  (i) 20,000 Restricted
Shares on June 21, 2008, (ii) 20,000 Restricted Shares on June 21, 2009, (iii)
20,000 Restricted Shares on June 21, 2010, (iv) 20,000 Restricted Shares on June
21, 2011, and (v) 20,000 Restricted Shares on June 21, 2012; provided, in each
case that the Grantee shall have remained in the continuous employ of the
Company and its Subsidiaries until such dates.  Subject to the terms of the
Program and notwithstanding the preceding sentence, all of the Restricted Shares
shall immediately become nonforfeitable if, prior to the date the Restricted
Shares become fully nonforfeitable pursuant to the preceding sentence, and while
the Grantee is in the employ of the Company and its Subsidiaries, (a) the
Grantee dies, (b) the Grantee’s Disability occurs, (c) the Grantee’s Retirement
occurs, (d) the involuntary termination of the Grantee by the Company for other
than gross or willful misconduct, (e) the termination by the Grantee for “Good
Reason” (as defined in the Employment Agreement between the Company and the
Grantee dated June 5, 2007), or (f) a Change in Control occurs.

4.                                       Forfeiture of Shares.  The Restricted
Shares shall be forfeited if the Grantee ceases to be continuously employed by
the Company and its Subsidiaries prior to the date the Restricted Shares become
fully nonforfeitable pursuant to Section 3.  In the event of a forfeiture, the
certificate(s) representing the Restricted Shares covered by this Agreement
shall be canceled.

5.                                       Dividend, Voting and Other Rights. 
Except as otherwise provided herein, from and after the Date of Grant, the
Grantee shall have all of the rights of a stockholder with respect to the
Restricted Shares, including the right to vote the Restricted Shares and receive
any dividends that may be paid thereon; provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the Restricted Shares covered by this Agreement.  The
Grantee acknowledges that the Restricted Shares are being acquired for
investment and that the Grantee has no current intention to transfer, sell or
otherwise dispose of such shares, except as permitted by the Program and in
compliance with Applicable Laws.

1


--------------------------------------------------------------------------------


6.                                       Retention of Stock Certificate(s) by
the Company.  The certificate(s) representing the Restricted Shares shall be
held in custody by the Company, together with a stock power endorsed in blank by
the Grantee with respect thereto, until those shares have become nonforfeitable
in accordance with Section 3 of this Agreement.  The Grantee hereby irrevocably
appoints any officer of the Company as his or her attorney-in-fact to transfer
the Restricted Shares to the Company in the event of the forfeiture of such
shares.

7.                                       No Employment Contract.  Nothing
contained in this Agreement shall confer upon the Grantee any right with respect
to continuance of employment by the Company and its Subsidiaries, nor limit or
affect in any manner the right of the Company and its Subsidiaries to terminate
the employment or adjust the compensation of the Grantee.

8.                                       Taxes and Withholding.  To the extent
that the Company shall be required to withhold any federal, state, local or
other taxes in connection with the issuance or vesting of the Restricted Shares,
and the amounts available to the Company for such withholding are insufficient,
the Grantee shall pay such taxes or make provisions that are satisfactory to the
Company for the payment thereof.

9.                                       Amendments.  Subject to the terms of
the Program, the Board may modify this Agreement upon written notice to the
Grantee.  Any amendment to the Program shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.  Any
waiver of any term or condition or breach of this Agreement shall not be a
waiver of any other term or condition or of the same term or condition.

10.                                 Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

11.                                 Relation to Program.  This Agreement is
subject to the terms and conditions of the Program.  This Agreement and the
Program contain the entire agreement and understanding of the parties with
respect to the subject matter contained in this Agreement, and supersede all
prior communications, representations and negotiations in respect thereto.  In
the event of any inconsistency between the provisions of this Agreement and the
Program, the Program shall govern.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Program.  The
Compensation Committee acting pursuant to the Program, as constituted from time
to time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of Restricted
Shares.

12.                                 Successors and Assigns.  Without limiting
Section 2 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

/s/  Steven J. Ford

 

 

Name:

Steven J. Ford

 

Title:

Vice President, Secretary and General Counsel

 

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Shares granted thereunder on the
terms and conditions set forth herein and in the Program.

 

 

/s/ David A. Roberts

 

 

 

David A. Roberts

 

 

 

 

 

Date:

 

7/5/07

 

 

3


--------------------------------------------------------------------------------